Citation Nr: 0100550	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease involving the lumbar spine.  

2.  Entitlement to service connection for degenerative joint 
disease involving the shoulders, hips, and ankles.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served with the Utah Army National Guard for 
over 20 years, with numerous periods of active duty, active 
duty for training, and inactive duty training.  With 
particular reference to this appeal, he had the following 
relevant periods of active duty or active duty for training: 
March 1970 to August 1970; June 1 to 17, 1988; and February 
to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision and a May 1999 hearing 
officer's decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  In those 
determinations, the RO denied the claim of service connection 
for degenerative joint disease involving the shoulders, hips, 
ankles, and lumbar spine.  The appellant disagreed and 
perfected this appeal.  

The issue of entitlement to service connection for 
degenerative joint disease involving the shoulders, hips, and 
ankles is addressed in the REMAND portion of the decision, 
below. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence of record shows that the appellant fell from 
a ladder and injured his low back on June 15, 1988, during a 
period of active duty for training.  

3.  There is no evidence of a low back disorder or injury at 
entrance to service or clear and unmistakable evidence of a 
preexisting injury.    


CONCLUSION OF LAW

Residuals of a June 15, 1988 lumbar injury, including 
degenerative joint disease involving the lumbar spine, was 
incurred in or aggravated during a period of active duty for 
training.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 101, 1101, 
1110, 1111, 1112, 1113, 1131, 1132 (West 1991); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active 
duty for training is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).    

Because the appellant served continuously for 90 days or more 
during a period of war and during peacetime after December 
31, 1946, arthritis manifest to a degree of 10 percent within 
one year from the date of termination of such service shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this case, the service medical records indicated that the 
appellant fell from a ladder on June 15, 1988, with resulting 
pain radiating from his low back into his lower extremities.  
The diagnosis at that time was strained back and nerves, but 
an x-ray found a history of L3-5 fracture, suggesting a pre-
existing condition.  The RO denied the claim on the basis 
that the appellant was not on active duty at the time of the 
injury.  However, documentation from the Utah Army National 
Guard indicated that he performed a period of active duty for 
training from June 1 to 17, 1988.  See 38 U.S.C.A. § 101(21), 
(22), and (23); 38 C.F.R. § 3.6 (service connection may be 
established for disease or injury incurred on active duty and 
active duty for training).  Thus, his injury on June 15, 1988 
clearly occurred during a period of active duty for training.  
Moreover, the subsequent service medical records continued to 
show degenerative changes affecting the lumbar spine.  The 
August 1998 VA-sponsored examination diagnosed low back 
condition with history of strain and x-ray evidence of 
degenerative changes involving the anterior and lateral 
margins of L4 and L5.  Therefore, the record shows an in-
service injury and post-service residuals.  

The Board emphasizes that the record does not include any 
other medical evidence of a pre-June 1988 low back disorder, 
at his entrance to service or thereafter.  Moreover, the 
Board does not find that the June 1988 x-ray report 
suggesting the existence of a prior lumbar spine injury 
clearly and unmistakably establishes that a low back injury 
existed previously.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).    

In conclusion, the Board finds the evidence sufficient to 
support an award of service connection for residuals of a 
June 15, 1988 lumbar injury, to include degenerative joint 
disease involving the lumbar spine.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.303(a).     


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for residuals of the 
June 15, 1988 lumbar injury, including degenerative joint 
disease involving the lumbar spine, is granted.  



REMAND

The appellant also claims service connection for arthritis 
affecting the shoulders, hips, and ankles.  In this case, the 
service medical records documented arthritic findings 
affecting the shoulders, hips, and ankles through 1998, all 
of which could be linked to periods of active duty for 
training or inactive duty training as documented by the Utah 
Army National Guard.  However, the post-service August 1998 
VA-sponsored examination focused on the lumbar spine 
degenerative changes and the right Achilles tendon injury.  
It did not address the presence of arthritis affecting the 
shoulders, hips, or ankles, or assess whether there was any 
link between such disorders and service.    

Recently, Congress passed and the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which significantly revised VA's 
duty to assist the appellant in the development of facts 
pertinent to the appeal.  That duty now specifically requires 
VA to provide the appellant and his representative with 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claim; make 
every reasonable effort to obtain relevant records (including 
private and government records) that the appellant adequately 
identifies and authorizes VA to obtain; and provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  In light of this new law, the Board finds that a 
remand is required to obtain an examination and an opinion as 
to the etiology of the arthritic symptoms affecting the 
shoulders, hips, and ankles.  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of any arthritic 
disabilities involving the shoulders, 
hips, and ankles.  The claims folder and 
a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the claimed 
disabilities should be obtained, and all 
necessary tests and studies, including x-
ray studies and range of motion 
measurements, should be accomplished.  
The report of examination should contain 
a detailed account of all manifestations 
of the disabilities found to be present.  
If such manifestations are noted, then 
the examiner should specifically opine as 
to the etiology of these symptoms, 
including whether they are related to a 
period of active duty, active duty for 
training, or inactive duty training as 
documented in the claims file.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  The RO should review the record, 
ensure it has informed the appellant of 
any required information and evidence not 
previously provided that is necessary to 
substantiate the claim, and make every 
reasonable effort to obtain relevant 
records (including private and government 
records) that the appellant has 
adequately identified and authorized VA 
to obtain, but that have not already been 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain any outstanding evidence 
and associate it with the claims file.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 


